DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/31/2019.
Claims 1 – 22 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2019 and 06/04/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 1 or claim 18, Applicant includes {counterpart to claim 7}. This is not the status of claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atlas et al (U.S. 2017/0235846 A1).
♦As per claims 1, 12,
Atlas discloses a computer-executed method, system comprising:
“collecting a particular plurality of information items (usage data from device activity history) that reflect interaction between one or more client devices and a server device” See Fig. 3, step 510, paragraphs 0089, 0092 of Atlas wherein “the module 510 collects Internet usage data from the feature input storage system 208 for many different digital identities”.
“wherein a particular set of one or more information items, of the particular plurality of information items, are associated with a particular inconclusive identifier” See Fig. 1A, paragraph 0003, 0058, 0060 of Atlas wherein usage data include data from different users can use same device [“the given person communicates anonymously through the Internet without disclosing a personal identifier of the given person”].
“determining that a particular information item, of the particular plurality of information items, (a) is associated with the particular set of one or more information items, and (b) includes a conclusive identifier that identifies a particular person” See Fig. 3 and Fig. 5, paragraph 0060 of Atlas wherein at least a candidate pair is identified using different identifiers from the device [“a digital identity group communication structure identifies a group of devices associated with the same user so as to expand the available avenues of communication with that user”].
“responsive to determining that the particular information item includes the conclusive identifier and is associated with the particular set of one or more information items, associating information items of the particular set of one or more information items with the conclusive identifier; wherein the method is performed by one or more computing devices” See Fig. 5, paragraphs 0060, 0066, 0069 of Atlas wherein the devices are grouped into clusters [“a digital identity group communication structure identifies a group of devices associated with the same user so as to expand the available avenues of communication with that user”, “Different groups of device identifiers that are associated with the different respective users. Each cluster associates deviceIDs with a unique user”].
♦As per claims 2, 13,
“wherein determining that the particular information item is associated with the particular set of one or more information items is based, at least in part, on the particular information item including the particular inconclusive identifier” See Fig. 5, paragraphs 0060, 0066, 0069 of Atlas [“a digital identity group communication structure identifies a group of devices associated with the same user so as to expand the available avenues of communication with that user”].
♦As per claims 3, 14,
“wherein collecting the particular plurality of information items comprises detecting the particular plurality of information items in an event stream populated from commit logs of one or more database management systems” See paragraph 0015, 0155 – 0157 of Atlas event with transmitted information, and the sequence of such events can be viewed as a history of the device's activity on the Internet”].
♦As per claims 4, 15,
“wherein the particular plurality of information items includes both client-side-based information items and server-side-based information items” See paragraph 0061, 0092 of Atlas [“server logs”].
♦As per claims 5, 16,
“collecting a second plurality of information items that reflect interaction between a second client device and the server device; wherein a second set of one or more information items, of the second plurality of information items, are associated with a second inconclusive identifier; wherein the second inconclusive identifier is different than the particular inconclusive identifier; determining that a second information item, of the second plurality of information items, (a) is associated with the second set of one or more information items, and (b) includes the conclusive identifier that identifies the particular person; and responsive to determining that the second information item includes the conclusive identifier and is associated with the second set of one or more information items, associating information items of the second set of one or more information items with the conclusive identifier” See Fig. 3 and 5 of Atlas wherein second usage data are obtained for second user.
♦As per claims 6, 17,
“each information item, of the particular set of one or more information items, is associated with a respective timestamp; each information item, of the second set of one or paragraph 0091 of Atlas wherein “The timestamps in each data triad may be used to ensure that the data used is relevant”].
♦As per claims 7, 18,
“collecting a second plurality of information items that reflect interaction between the one or more client devices and the server device; wherein a second set of one or more information items, of the second plurality of information items, are associated with the particular inconclusive identifier; determining that a second information item, of the second plurality of information items, (a) is associated with the second set of one or more information items, and (b) includes a second conclusive identifier that identifies a second 
♦As per claims 8, 19,
“at least one information item, of the particular set of one or more information items, identifies a particular area of interest; the method further comprises: responsive to determining that the particular information item identifies the particular area of interest, associating the particular area of interest with the particular inconclusive identifier, and based, at least in part, on the association between the particular area of interest and the particular inconclusive identifier, associating each information item, of the particular set of one or more information items, with an identifier of the particular area of interest” See paragraph 0075, 0082, 0121 of Atlas wherein topic, interest, categories are obtained/analyzed from usage data [“contextual attributes (for example, web site topics”, “What are the age, gender, home location and consumer interests of the C and D sides of the pair?”].
♦As per claims 9, 20,
“responsive to determining that the particular information item includes the conclusive identifier and is associated with the particular set of one or more information items, establishing a link between the conclusive identifier and the particular inconclusive identifier; wherein associating information items of the particular set of one or more link related client devices”.
♦As per claims 10, 21,
“breaking the link between the conclusive identifier and the particular inconclusive identifier based on the link satisfying one or more link removal criteria; wherein each of the one or more link removal criteria is based, at least in part, on one of: a timestamp of a most-recent linking record that associates the conclusive identifier and the particular inconclusive identifier, whether any information in interaction records associated with the particular inconclusive identifier is inconsistent with information in a user profile associated with the conclusive identifier, whether a more-recent non-compatible link has been established, whether a new session identifier is found to be associated with a device identifier that was previously associated with a different session identifier, or whether a dissociative interaction record has been detected for the link” See paragraph 0091, 0210 of Atlas wherein “The timestamps in each data triad may be used to ensure that the data used is relevant”, “user profile”].
♦As per claims 11, 22,
“wherein associating information items of the particular set of one or more information items with the conclusive identifier further comprises, for each information item, of the particular set of one or more information items: determining, based on one or more confidence heuristics, a confidence metric that indicates a confidence level of the conclusive identifier association with the respective information item; wherein the one or  confidence" score also are determined”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161